DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed August 5, 2022via RCE. Claims 1 and 4-23 are currently pending, of which claims 1 and 7 are currently amended. Claims 2 and 3 were previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Response to Arguments
Drawings Objection
Applicant argues that the drawings are the only practicable medium for illustrating the claimed invention. See Remarks 12-13. Even if Applicant’s drawings are not in color, as they point out, this is not the only objection provided. The drawings require black and white line drawings, not photocopies or scanned pages or screenshots of an interface as shown. See Specification Figs. 4-23. Contrary to Applicant’s arguments, the interface drawings do not appear to require the content of the panels to be displayed, which is where the issues arise, as the content comes across as illegible in portions while also being functionally irrelevant. Further support of this is the fact that Applicant also submits a black and white line drawing that is an acceptable way to capture the panels. See Id. at Fig. 3. This shows that the drawings are capable of illustrating the claimed invention without photocopies/screenshots. Examiner encourages interface content similar to Applicant’s Fig. 3, with the subsequent Figures showing the concepts using the same black and white line drawings as utilized in Fig. 3. Because Applicant continues to disagree, Examiner again encourages Applicant to file an appropriate petition for these types of drawings to be granted. Therefore, the previous objections remain.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are not persuasive.
Specifically, Applicant has amended the claim language and argues that “Kroupa fails to disclose in either a horizontal direction or a vertical direction. Kroupa discloses a right to left swipe gesture may be used to shift to the next region of interest as described in paragraph [0030].” See Remarks 7. Examiner thanks Applicant for acknowledging Kroupa’s teachings of the horizontal gestures and respectfully disagrees with Applicant’s interpretation of the claim language. The amended limitation does not specifically require a vertical gesture and the claim is patentably indistinct from the previous language. The horizontal gesture occurs in relation to the panel and the panels are scrolled. A user can view a number of panels of a particular page of a comic and can scroll between the various panels in order, including a full screen arrangement of all of the panels of the comic. This can be performed via “a swipe gesture made from right to left to move to the next region of interest”. See Kroupa Figs. 3a-3f and paras. [0030] and [0049].
If Applicant desires the vertical direction input to be explicitly required, there need to be two explicit scenarios claimed, with panels in the horizontal direction explicitly claimed and panels in the vertical direction explicitly claimed, and the direction of the swipe gestures both explicitly occurring based on both horizontal panel(s) and vertical panel(s). This could probably be accomplished with two additional clarifying wherein clauses. Alternatively, Applicant could merely remove the “horizontal” and only claim the “vertical” gestures. Prior to considering either of these amendments, Examiner also recommends Applicant review the various gesture directions disclosed in the Greenberg reference, included in the PTO-892 form attached to this Action.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Drawings
The drawings are objected to because they contain photocopies that could reasonably be replaced by black and white line drawings (See Figs. 4-28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because recites a wherein clause preceded by a semi-colon (“;”). Wherein clauses should be preceded by a comma (“,”). The semi-colon is used to delineate specific limitations and wherein clauses further clarify limitations.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7-10, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroupa et al. (U.S. Publication No. 2014/0380237; hereinafter “Kroupa”).
As per claim 1, Kroupa teaches a system for navigating panels of displayed content, comprising:
a plurality of image files stored on a database and having graphical data (See Fig. 2b and Kroupa para. [0043]: server for the device to send content requests and download graphical content from);
a computing device having: a memory device used to retain digital data including the plurality of image files; a central processing unit for processing digital data stored in the memory device by performing computations and sending instructions; and a general user interface with a display area to receive and display a plurality of sequential images sequential positioned to form a storyline tiled over a plurality of differently sized plurality of juxtaposed panels of displayed graphical data in the display area (See Kroupa Fig. 3a and paras. [0038-41] and [0045-46]: sequential panels of a particular comic page shown using processor and images/content stored in memory. This includes multiple panels associated together); and
a navigation module stored in the database and run by the central processing unit to permit a user to switch between a display mode of the juxtaposed panels showing the storyline at 100% of displayable content for each page of sequential juxtaposed panels and a navigation mode of the plurality of juxtaposed panels as the user pans across the juxtaposed panels to choose and zoom in on a selected panel of sequential juxtaposed panels to increase size of a selected image and decrease the size and changing shading S of the surrounding juxtaposed panels in a sequence of shading that goes from 100% to  0%  and then back to 100% when the selected panel is zoomed in on; (See Kroupa Figs. 3a-3f and paras. [0045-50]: user can view a number of panels of a particular page of a comic and can select particular panels as regions of interest to zoom in on, as well as scroll between the various panels in order, including a full screen arrangement of all of the panels of the comic; Fig. 5a-5b and paras. [0019] and [0054]: “Focusing on the region of interest may include, for example, partially or completely shading the additional content outside of region of interest”. Therefore, the user can zoom in on a selected panel (Panel 1 as shown in the Figures) and the adjacent panels can be shaded, with a complete shading being optional (which is 100%-0%), especially when looking at the navigation; paras. [0029]: zoom command can also exit zoom mode, which would return the “Panel 1” for example to its original display state. As discussed above, the shading of the panels would be applied as well so when the zoom no longer active, the panel would return to its original view after the region of interest is no longer focused on and thus the shading returns to normal);
wherein a subsequent selected panel is chosen through a linear swipe gesture in either a horizontal direction or a vertical direction with respect to the position of the selected panel and the surrounding sequential juxtaposed panels (See Kroupa Figs. 3a-3f and paras. [0030] and [0049]: user can view a number of panels of a particular page of a comic and can scroll between the various panels in order, including a full screen arrangement of all of the panels of the comic. This can be performed via “a swipe gesture made from right to left to move to the next region of interest”).
However, while Kroupa teaches the shading and zooming as detailed above, Kroupa does not explicitly anticipate the panel arrangements and resizing as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to be able to apply both of these concepts together, specifically the shading of Kroupa with regards to the zoomed selections of Figs. 5a-5b and the zooming view mode of the panel as shown in Figs. 3a-3f’. Specifically, as a user selects a panel of Figs. 3b-3b’ to be zoomed on, the shadings of Fig. 5a’ and the resizing (such as with regards to the change in Panel 2 in 5a’), would have been obvious because of the zoom actions generally taught by Kroupa.

As per claim 4, Kroupa further teaches wherein the user chooses the selected panel by pointing and selecting a specific coordinate of a coordinate system of the general user interface corresponds to one of the plurality of juxtaposed panels (See Kroupa Figs. 3b-3c and paras. [0047-48]: user can zoom on particular panel in response to a particular gesture, such as a double tap, on a particular panel location on the display).

As per claim 5, Examiner notes that the appearance of this focal panel is merely a non-functional design choice. Nevertheless, Kroupa further teaches wherein the navigation module zooms into the selected panel and places a soft edge effect about the selected panel after the user chooses the selected panel (See Kroupa Figs. 5a-5a’ and paras. [0053-54]: the selected/zoomed panel can be brighter/lighter than the adjacent images, based on the shading of the adjacent images).

As per claim 7, Kroupa further teaches wherein the navigation module concurrently provides shading S on top of the plurality of panels surrounding the selected panel (See Kroupa Figs. 5a-5a’ and paras. [0053-54]: shading can be performed on the panels surrounding/adjacent to the selected panel).

As per claim 8, Kroupa further teaches wherein the user continues navigating the plurality of panels by again selecting the general user interface and providing a navigation initiation location (See Kroupa Figs. 3a-3d’ and paras. [0046-47]: user can return back to the normal view mode from the zoom view mode, which would show the plurality of panels on the page).

As per claim 9, Kroupa further teaches wherein the user selects a subsequent selected panel by performing a swipe gesture with respect to the position of the selected panel and the plurality of panels surrounding the subsequent selected panel (See Kroupa Figs. 3d-3d’ and paras. [0049-50]: swipe gesture to navigate to the next panel).

As per claim 10, Kroupa further teaches wherein the swipe gesture is performed in one continuous linear motion and the navigation initiation location is identified and stored by the navigation module (See Kroupa Figs. 3d-3d’ and paras. [0049-50]: swipe gesture to navigate to the next panel, which is shown as a linear gesture).

As per claim 20, Kroupa further teaches wherein the plurality of image files are downloaded over network (See Kroupa para. [0040]: content can be downloaded from remote content provider over network).

As per claim 22, Kroupa further teaches wherein the computing device is a tablet computer with a touchscreen display (See Kroupa para. [0023]: tablet with touch sensitive displays).

As per claim 23, Kroupa further teaches wherein the touchscreen display uses finger or stylus gestures to navigate the general user interface and choose the selected panel through a swipe gesture (See Kroupa para. [0030]: swipe gestures to navigate and interact with content).

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroupa as applied to above, and further in view of Apodaca et al. (U.S. Publication No. 2014/0178047; hereinafter “Apodaca”).
As per claim 11, while Kroupa further teaches wherein the navigation module evaluates a path of a continuous swipe (See Kroupa Figs. 3d-3d’ and paras. [0049-50]: swipe gesture to navigate to the next panel, which is shown as a linear gesture), Kroupa does not explicitly teach by determining a distance L between the navigation initiation location and a navigation end location of the path of the continuous swipe.
Apodaca teaches this limitation of the claim (See Apodaca Fig. 4A and paras. [0042]: start and end position of gesture with determined distance between the two, which navigates to the video frame that the gesture ends on).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the swipe gesture of Kroupa with the swipe gesture of Apodaca. One would have been motivated to combine these references because both references disclose gesture inputs to navigate media items, and Apodaca enhances the user experience by allowing the user of Kroupa to easily visualize the destination panel.

As per claim 12, Kroupa/Apodaca further teaches wherein the navigation end location is determined once the swipe gesture has stopped (See Kroupa Figs. 6a-6i and paras. [0049-50]: swipe gesture to navigate to the next panel, which is shown as a linear gesture; para. [0060]: gesture speeds over time where at the end of the arc, the region of interest brought in by the swipe gesture is displayed).

As per claim 13, while Kroupa teaches the swipe gesture, Kroupa does not explicitly teach wherein the navigation module starts calculating a direction vector V of the path of the continuous swipe through the selected coordinates of the navigation initiation location and an intermediate path that are coordinates between the navigation initiation location and present position of the path of the continuous swipe.
Apodaca teaches these limitations of the claim (See Apodaca paras. [0041-42] and [0049-50]: speed and distance of finger swipe to navigate frames, where the gesture can scrub and show the current video frame in response to the horizontal touch position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kroupa with the teachings of Apodaca for at least the same reasons as discussed above in claim 11.

As per claim 14, Kroupa/Apodaca further teaches wherein the navigation initiation location is consistent with a position of the subsequent panel with respect to the selected panel (See Kroupa Figs. 3d-3d’ and  and paras. [0049-50]: swipe gesture to navigate to the next panel).

As per claim 15, Kroupa/Apodaca further teaches wherein user then slides across the general user interface to a navigation end location that is consistent with a position and direction of the selected panel (See Kroupa Figs. 3d and paras. [0030] and [0049]: “the user can use swipe gestures to shift to the next or previous region of interest.” Therefore, a swipe in one direction would go to the next panel and a swipe in the other direction would go to the previous panel).

As per claim 16, Kroupa/Apodaca further teaches wherein the swipe gesture is lateral motion that the navigation module identifies is in the direction vector V (See Kroupa Figs. 3d and paras. [0030] and [0049]: “the user can use swipe gestures to shift to the next or previous region of interest.” Therefore, a swipe in one direction would go to the next panel and a swipe in the other direction would go to the previous panel; paras. [0017]: speeds and directions of swipe gestures, which is a directional vector; see also Apodaca paras. [0041-42] and [0049-50]: speed and distance of finger swipe to navigate frames, where the gesture can scrub and show the current video frame in response to the horizontal touch position).

As per claim 17, Kroupa/Apodaca further teaches the navigation module determines the subsequent selected panel and performs a display sequence such that the subsequent selected panel transitions to another selected panel (See Kroupa paras. [0059-60]: animations when transitioning from one panel to another).

As per claim 18, while Kroupa teaches the swipe and moving back and forth between the panels (See Kroupa Figs. 3d and paras. [0030] and [0049]: a swipe in one direction would go to the next panel and a swipe in the other direction would go to the previous panel), Kroupa does not explicitly teach wherein the display sequence can be controlled and moved back and forth by moving along the path of the continuous swipe.
Apodaca teaches these limitations of the claim (See Apodaca paras. [0041-42] and [0049-50]: speed and distance of finger swipe to navigate frames, where the gesture can continuously scrub and show the current video frame in response to the horizontal touch position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kroupa with the teachings of Apodaca for at least the same reasons as discussed above in claim 11.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroupa as applied to above, and further in view of Miura et al. (U.S. Publication No. 2016/0357353; hereinafter “Miura”)
As per claim 6, Examiner notes that the appearance of this focal panel is merely a non-functional design choice. Nevertheless, while Kroupa teaches various levels of zooming on a panel, Kroupa does not explicitly teach wherein the selected panel may occupy 85% - 90% of the available of the display area.
Miura teaches these limitations of the claim (See Miura Fig. 1 and para. [0023]: can display a zoomed/enlarged main image based on the focal thumbnail in the lower part, where the screen is not shown as full screen but slightly less, based on the top bar above the main image and the scrubber bar below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gestures and zooming of Kroupa with the zooming of Miura.  One would have been motivated to combine these references because both references disclose gesture inputs to scroll/pan media, and Miura enhances the user experience by providing the user with more variations on the amount of zoom and detail, further allowing the user to find the range of zoom that the user most prefers.

As per claim 21, while Kroupa teaches that the images can be downloaded to the device, Kroupa/Apodaca does not explicitly teach wherein the plurality of image files can be pre-loaded to the computing device.
Miura teaches these limitatons of the claim (See Miura paras. [0019] and [0022]: content items can already be stored on the user device or received from a server computer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kroupa with the teachings of Miura for at least the same reasons as discussed above in claim 6.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroupa/Apodaca as applied to above, and further in view of Miura.
As per claim 19, while Kroupa/Apodaca teaches the gesture path including the intermediate path, Kroupa/Apodaca does not explicitly teach wherein the display sequence includes zooming out and in of the plurality of panels during the intermediate path.
Miura teaches these limitations of the claim (See Miura paras. [0025-26]: main image gets updated as the user scrolls the thumbnail images, including using a scrubbing gesture on the scrubber bar. The main image is a larger (or zoomed) version of the thumbnail image that the user currently has in focus).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gestures of Kroupa/Apodaca with the zooming of Miura. One would have been motivated to combine these references because both references disclose gesture inputs to scroll/pan media, and Miura enhances the user experience by allowing the user of Kroupa/Apodaca to easily visualize the focal panel/page.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Greenberg et al (U.S. 2016/0103926) discloses various horizontal and vertical gestures related to content displayed on a user device, including media content. This includes navigating through displayed content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145